DETAILED ACTION


Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on February 11, 2022, PROSECUTION IS HEREBY REOPENED.  A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable WO 02/41715 and United States Patent No. 4,986,717 (YAKIMA).
Claims 1 is directed to a  flavoring apparatus for coating product in flavoring comprising: a flavoring receptacle configured for receiving a portion of product and a dose of flavoring, the flavoring receptacle comprising: an open first end arranged to receive the portion of product in use, a peripheral sidewall at least partly defining a flavoring volume extending from the first end of the flavoring receptacle, the flavoring volume for receiving the portion of product and dose of flavoring, and an ejecting member movable relative to the peripheral sidewall through the flavoring volume towards the first end for ejecting a flavoured portion of product out of the flavoring volume through the first end of the flavoring receptacle; and a drive system configured to rotate at least the peripheral sidewall of the flavoring receptacle so as to cause mixing of the portion of product and the dose of flavoring in the flavoring volume; wherein, in use, the flavoring receptacle is arranged such that the portion of product and the dose of flavoring are retained in the flavoring volume during rotation of the peripheral sidewall.
WO 02/41715 disclose the following features a flavoring apparatus for coating product in flavoring comprising: a flavoring receptacle configured for receiving a portion of product and a dose of flavoring.  The flavoring receptacle is taught as follows:


Claim 1 flavoring receptacle 
WO 02/41715 Support
US 4,986,717 (YAKIMA)
a flavoring receptacle configured for receiving a portion of product and a dose of flavoring
Fig. 3 shows a mixing device 320,
 

structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of


them rotates around itself (pg. 8, lines 10-15). These drums are configured to receive product and flavoring. 

a peripheral sidewall at least partly defining a flavoring volume extending from the first end of the flavoring receptacle, the flavoring volume for receiving the portion of product and dose of flavoring
Fig. 3 shows a mixing device 320, structured such that a plurality of small drums Tx-Tm with sidewalls (pg. 8, lines 10-15). 
 






an ejecting member movable relative to the peripheral sidewall through the flavoring volume towards the first end for ejecting a flavoured portion of product out of the flavoring volume through the first end of the flavoring receptacle

YAKIMA teaches an apparatus for evacuating viscous or compacted contents from a drum having a cylindrical wall for such contents and opposite ends, each of which is open except for a movable plunger at one such end (col. 1, lines 50-60).  It would have been obvious to use the drum and plunger of YAKIMA in WO 02/41715, as YAKIMA teaches that this device helps expel viscous and compact material.   Indeed, viscous and compact foods resulting from mixing also need to be flavored in the art, and if a material is discharged only by gravity, it may lead to incomplete discharging or sticking to a cylinder.    




 

a drive system configured to rotate at least the peripheral sidewall of the flavoring receptacle so as to cause mixing of the portion of product and the dose of flavoring in the flavoring volume; wherein, in use, the flavoring receptacle is arranged such that the portion of product and the dose of flavoring are retained in the flavoring volume during rotation of the peripheral sidewall.
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. This allows for the mixing of product and flavor. Explained more in detail with 15 reference to Figure 4A, the drums Ts-Tra are attached to the tips of arms 321 extending radially from the axis of rotation O such that as the central rotary shaft along the axis of rotation is rotated, the drums Tj-Tj, rotate horizontally together with the arms 321, as indicated by20 arcuate arrows (see page 8). 
 

 
 


 
Fig. 3 of WO 02/41715 is as follows:

    PNG
    media_image1.png
    692
    649
    media_image1.png
    Greyscale



Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. This allows for the mixing of product and flavor (pg. 8).  This allows the product and flavor to be retained and mixed.

Claim 2 discloses a flavoring apparatus comprising a plurality of flavoring receptacles configured for receiving respective portions of product and respective doses of flavoring, wherein the drive system is configured to rotate at least the peripheral sidewalls of each of the flavoring receptacles so as to cause mixing of the respective portions of product and the respective doses of flavoring and wherein, in use, the portion of product and the dose of flavoring are retained in the flavoring volume during rotation of the peripheral sidewall.
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. This allows for the mixing of product and flavor (pg. 8). 

Claim 3 recites a transport system configured to move each of the plurality of flavoring receptacles sequentially to a product delivery position for receiving a portion of product. 
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. This allows for the mixing of product and flavor (pg. 8).  This is sequential in order as each drum must be moved into position. It is also taught that these drums can be rotated so as to release the product into a packaging system. it is taught a packaging device 400 can be used and adapted to open a bag and fill items in the opened bag and the so-called vertical pillow type adapted to form an elongated film into a tubular shape while filling it with items, to seal simultaneously the top of the filled bag and the bottom of a next bag to be filled and to cut the film 10 in between. With such a vertical pillow type packaging device, bags which are not sealed or cut can be produced temporarily by changing its mode of operation. Thus, when the control unit has received an error signal S3 from the weighing device 200 or a discharge abnormality signal S5 15 from the device 300, a mode changing signal S9 may be output to the packaging device 400 to change the mode of its operation such that properly produced products and defective products can be easily distinguished from the ways they are packaged (see page 10, lines 5-35). 

Claim 4 recites a transport system configured to move each of the plurality of flavoring receptacles sequentially to a product ejection position at which the flavored portion of product is ejected.
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. This allows for the mixing of product and flavor (pg. 8).  This is sequential in order as each drum must be moved into position. It is also taught that these drums can be rotated so as to release the product into a packaging system. it is taught a packaging device 400 can be used and adapted to open a bag and fill items in the opened bag and the so-called vertical pillow type adapted to form an elongated film into a tubular shape while filling it with items, to seal simultaneously the top of the filled bag and the bottom of a next bag to be filled and to cut the film 10 in between. With such a vertical pillow type packaging device, bags which are not sealed or cut can be produced temporarily by changing its mode of operation. Thus, when the control unit has received an error signal S3 from the weighing device 200 or a discharge abnormality signal S5 15 from the device 300, a mode changing signal S9 may be output to the packaging device 400 to change the mode of its operation such that properly produced products and defective products can be easily distinguished from the ways they are packaged (see page 10, lines 5-35). 

Claim 5 recites that the transport system is configured to move each of the plurality of flavoring receptacles along a path defining a closed loop.
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation (i.e., defined path and closed loop) while each of them rotates around itself. This allows for the mixing of product and flavor (pg. 8). 


Claim 6 recites that the plurality of flavoring receptacles form a first set of flavoring receptacles and further comprising a second set of flavoring receptacles, wherein the transport system is configured to move each of the second set of flavoring receptacles sequentially to a second product delivery position for receiving a portion of product.
Figure 3 shows a second set of receptacles and a second product delivery position (See 310/220 in Figure 3).  It would have been obvious to one skilled in the art to provide multiple systems in view of 310/220 in Figure 3 to provide multiple flavorings and/or to flavor more products.

Claim 7 recites that the or each flavoring receptacle further comprises a base, wherein the peripheral sidewall extends between the first end and the base, thereby defining the flavoring volume.
Figure 3 shows that the receptacles are drums with peripheral sidewall extends between the first end and the base, thereby defining the flavoring volume (pg. 8, liens 5-20).

Claim 8 recites that the or each flavoring receptacle is mounted such that, in use, the first end of the flavoring receptacle is arranged above and laterally offset from the base.
The drums have an opening wherein the first end of the flavoring receptacle is arranged above and laterally offset from the base (see figure 3). 

Claim 9 recites that the peripheral sidewall of the or each flavoring receptacle defines a flavoring volume having a substantially constant cross-section.
As shown in Figure 3, the receptacles has constant circular cross sections given their cylindrical shape.  

Claim 10 recites that the ejecting member of the or each flavoring receptacle has a shape that substantially matches the cross-section of the flavoring volume. 	
WO 02/4175 teaches that each of the drums Tx-Tm has an opening 325, provided with a sliding gate 324 biased by a spring (not shown) in the direction of closing it (pg. 8, lines 30-35).  This also forms part of the base and would certainly have the same shape of a liquid flavoring as a liquid would fill the drum and take on the shape of the drum.
 
Claim 12 recites that the ejecting member of the or each flavoring receptacle forms at least part of the base. 
WO 02/4175 teaches that each of the drums Tx-Tm has an opening 325, provided with a sliding gate 324 biased by a spring (not shown) in the direction of closing it (pg. 8, lines 30-35).  This also forms part of the base.   

Claim 14 recites that the peripheral sidewall of the or each flavoring receptacle comprises at least one projecting member that projects into the flavoring volume for agitating the portion of product and the dose of flavoring during mixing by rotation of the peripheral sidewall of the flavoring receptacle.
WO 02/4175 teaches that each of the drums Tx-Tm has an opening 325, provided with a sliding gate 324 biased by a spring (not shown) in the direction of closing it (pg. 8, lines 30-35).  Figure 5 shoes that these drums have protrusions (pg. 9, lines 8-16). 

Claim 15 recites that or each flavoring receptacle is mounted such that, in use, an axis passing through a center of the first end and a center of the base makes an angle of no more than 45degree to the horizontal, preferably no more than 30 degree to the horizontal, such that product and flavoring in the flavoring volume are supported by the peripheral sidewall during mixing.
Fig. 3 shows a mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself (pg. 8, lines 10-15). These drums positioned so that they do not make an angle when passing through a center of the first end and a center of the base.

Claim 16 recites that the peripheral sidewall of the or each flavoring receptacle is shaped such that, in use, the peripheral sidewall is generally inclined at an angle of no more than 45 degree to the horizontal, preferably no more than 30 degree to the horizontal, such that product and flavoring in the flavoring volume are supported by the peripheral sidewall during mixing. 
Fig. 3 shows a mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself (pg. 8, lines 10-15). These drums positioned so that they do not make an angle when passing through a center of the first end and a center of the base.
Claim 19 recites a control system configured to control one or more of the drive system, the transport system and the actuating system.
Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will
rotate around a vertical axis of rotation O while each of them rotates around itself. This is controlled with control device 330 
(see Figure 5, pg. 9, lines 15-20). 

Claim 20 recites that the or each ejecting member is configured to move in a reciprocal fashion from a first position, adopted during mixing of the product and flavoring, to a second position proximate the first end of the flavoring receptacle for ejecting flavoured product.
WO 02/4175 teaches that each of the drums Tx-Tm has an opening 325, provided with a sliding gate 324 biased by a spring (not shown) in the direction of closing it (pg. 8, lines 30-35).  This also forms part of the base.

Claim 21 recites a flavoring dispenser arranged to dispense a measured dose of flavoring at least at one flavoring delivery position for receipt in the or each flavoring receptacle via the first end of the flavoring receptacle.
WO 02/4175 teaches a flavoring supply device 310 in Figure 3 (See also pg. 10, line 1). 

Claim 22 recites a system for preparing flavored portions comprising the flavoring apparatus according to claim 1, and further comprising: a product portioning apparatus arranged to receive product in bulk and discharge a measured portion of product at least at one product delivery position for receipt in the or each flavoring receptacle.
At page 5, lines 30-35, it is taught that when a discharge-requesting signal S2 is received from the device 300, the weighing device 200 opens its timing hopper 220 to discharge the food items m of a specified amount which have been held therein (See also Figure 3).  It would have been obvious to one skilled in the art to receive product in bulk and discharge a measured portion of product as the flavoring receptacles are of a set shape and volume.
Claim 23 recites a packaging apparatus arranged to receive and individually package each flavoured portion of product ejected at the product ejection position.
As to claim 23, a packaging device 400 can be used and adapted to open a bag and fill items in the opened bag and the so-called vertical pillow type adapted to form an elongated film into a tubular shape while filling it with items, to seal simultaneously the top of the filled bag and the bottom of a next bag to be filled and to cut the film 10 in between. 
It would have been obvious to use packaging device to receive and individually package each flavored portion of product ejected at the product ejection position so that one can distribute the product. 

Relevant Prior Art Not Cited
US20160089642
1072428
2010028245
4986717
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
The applicant argues that the cited prior art does not teach an ejecting member movable relative to the peripheral sidewall through the flavoring volume towards the first end for ejecting a flavored portion of product out of the flavoring volume through the first end of the flavoring receptacle. In support of this position, the applicant provides the following comparison:

    PNG
    media_image2.png
    272
    641
    media_image2.png
    Greyscale


However, YAKIMA is now cited to teach this feature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/ERIK KASHNIKOW/               Supervisory Patent Examiner, Art Unit 1792